Citation Nr: 0822453	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to January 
1947, and from August 1948 to June 1952.  He died in June 
2005.  The appellant is the veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied entitlement to the benefit 
currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  The veteran's death certificate shows that 
he died in June 2005 and lists the primary cause of death as 
chronic obstructive pulmonary disease.  However, prostate 
cancer is listed as a significant condition contributing to 
his death.  The veteran's treating physician, Dr. M.V.P., 
submitted an opinion in December 2005, indicating that the 
veteran's service-connected prostatitis led to his prostate 
cancer, which was diagnosed in 1998.  

A VA examiner reviewed the file in January 2006 and 
accurately reported the veteran's history of treatment for 
prostatitis.  The examiner also noted correctly that the 
medical records do not confirm that the veteran had ever been 
treated for prostate cancer.  The examiner opined that even 
if the veteran had died from prostate cancer, on review of 
the literature, "there is no medical evidence that chronic 
prostatitis is a cause of prostate cancer."  

During the course of her hearing before the undersigned in 
June 2007, the appellant submitted medical treatise evidence 
from the Comprehensive Textbook of Genitourinary Oncology, 
which states, in part, that "repeated prostatitis has been 
suggested as a cause for prostate cancer."  It goes on to 
explain possible reasons for the suggestion.  Shortly 
thereafter, the appellant submitted additional medical 
treatise information from Johns Hopkins Medicine, which 
discusses how chronic inflammation may promote the 
development of prostate cancer.  

Accordingly, there are two key areas that need development 
prior to a decision being rendered in this case.  The first 
is the matter of evidence of treatment for prostate cancer.  
Although the veteran's death certificate and the medical 
opinion in favor of the appellant's claim, both of which were 
signed by the same physician, indicate the diagnosis, the 
clinical records currently associated with the file are 
negative for treatment of prostate cancer.  Private treatment 
reports dated in August 1998 note a PSA of 26.9, which was 
"probably related to prostatitis."  No diagnosis of cancer, 
however, was recorded at that time.  While a June 2001 letter 
from a private physician, Dr. W.R.R., indicates that 
"[m]edically [the veteran] suffers from prostate cancer," 
it is unclear on what basis this statement was made.  An 
effort must be made to obtain any outstanding treatment 
records for prostate cancer.

The second area needing clarification is in terms of the 
medical nexus evidence.  The current opinions of record are 
incomplete.  The private physician offered no basis for his 
conclusion.  The VA physician found no relevant medical 
literature, which has since been submitted.  Further medical 
opinion is required, therefore, once the veteran's diagnosis 
of prostate cancer has been established.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.   Request the appellant to provide 
information regarding the veteran's 
medical treatment for prostate cancer, and 
obtain any outstanding medical records 
documenting the claimed 1998 diagnosis and 
any subsequent treatment.  

2.  After records of the veteran's 
treatment for prostate cancer are received 
(or a negative reply associated with the 
claims folder), forward the veteran's 
claims folder to a VA physician for an 
opinion.  The physician is requested to 
review the claims folder in order to 
render an opinion as to whether it is at 
least as likely as not (probability of 
fifty percent or more) that the veteran's 
service-connected prostatitis caused 
prostate cancer, which contributed 
materially and substantially to his death 
in 2005.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case, including the medical treatise 
information submitted in June 2007 and any 
subsequent medical evidence.  The 
appellant and her representative should be 
afforded the applicable time period in 
which to respond.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




